Citation Nr: 1444900	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

1.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial evaluation greater than 30 percent for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  The Veteran died in July 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2011 rating decisions of the RO.  

In July 2009 and January 2012, the Board remanded the service connection issue for further development.  The PTSD rating issue was perfected for appeal in March 2013.  In October 2013, the Board dismissed the appeal due to Veteran's death.  

In March 2014, the RO recognized the Veteran's surviving spouse as the substitute claimant in this case.  See 38 U.S.C.A. § 5121A (West Supp. 2013).  

In March 2014, the appellant submitted a claim of service connection for the cause of the Veteran's death.  See VA Form 21-534 received March 4. 2014.  On review, as this claim does not appear to have been adjudicated, it is referred to the RO for appropriate action.  

In August 2014, the appellant's attorney submitted additional evidence and argument with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2013).  The VBMS and Virtual VA folders have been reviewed.  



FINDINGS OF FACT

1.  The Veteran performed service in the Republic of Vietnam and is presumed to have been exposed to herbicides.  

2.  The Veteran's skin disorder, namely sebopsoriasis, is shown as likely as not to have had its clinical onset during his period of active service, to include following his exposure to Agent Orange while serving in the Republic of Vietnam.  

3.  The disability picture associated with the service-connected PTSD is shown to have more nearly approximated total occupational and social impairment prior to his demise in July 2013.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's skin disability manifested by sebopsoriasis was due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  By extending the benefit of the doubt to the appellant, the criteria for the assignment of an initial 100 percent rating for the service-connected PTSD were met prior to the Veteran's death in death in July 2013 .  38 U.S.C.A. §§ 1155, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.130 including Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions taken hereinbelow, a full discussion of the VA's duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).


Analysis

As noted, the appellant is the substitute claimant and brings this appeal without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2002).  Thus, consideration is not limited to evidence in the file at date of death.  See 38 C.F.R. § 3.1000 (2013).  


Service connection for a skin disorder

In September 2006, the RO denied the Veteran's claim of service connection for dermatophytosis and onychomycosis, claimed as a skin rash.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Veteran reports having had skin problems since his active service that included service in the Republic of Vietnam.  He asserts that his skin disorder is related to in-service Agent Orange exposure.   

Pursuant to its January 2012 remand, the Board conceded service in Vietnam.  Thus, exposure to herbicides, to include Agent Orange, is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's diagnosed skin disorders are not listed among those that are presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The service treatment records show that the Veteran was treated for a rash on his stomach in July 1964 and a rash under his left eye in October 1965.  On examination for release from active duty in August 1967, his skin was reported as normal on clinical evaluation.  

The VA medical records show complaints and treatment related to skin rash.  The Veteran was seen for a dermatology consult in October 2005.  At that time, he reported having a 35 year history of a rash that he was told was psoriasis.  Assessment was "sebopsoriasis vs exposure from [V]ietnam".  

The Veteran underwent a VA skin examination on December 9, 2010.  Diagnosis was sebopsoriasis, scalp, face, ears, legs, arms, and posterior shoulders, unrelieved with creams and shampoos.  The examiner opined that the condition was less likely than not related to the military. 

In support of this opinion, the examiner stated that there was not enough evidence in the service records to indicate that the current condition was related to the military as he was only seen for a heat rash and a rash under the left eye.  

A report dated December 29, 2010, indicates that the Veteran's records were reviewed by a private physician, Dr. P.C.  Dr. P.C. noted that, for the most part, his disorder was described as sebopsoriasis or a combination of seborrheic dermatitis and psoriasis.  He saw nothing to indicate that the Veteran suffered from chloracne and assumed the diagnosis of sebopsoriasis was correct.  

The physician noted that the Veteran had no family history or known genetic predispositions to dermatologic problems.  He discussed the Veteran's history and relevant records and provided the following opinion:

After a thorough review of the medical records provided to me and ongoing review of the current pertinent medical literature on the subject, it [was] my medical opinion that it [was] as likely as not that [the Veteran's] in-service exposure to Agent Orange (and its associated contaminants such as TCDD) have resulted in the severe sebopsoriasis that ha[d], to this point, resisted treatment with corticosteroids and immunosuppressants.  Although [the Veteran] [did] not have historical evidence of chloracne, recent medical research suggest[ed] that the underlying pathophysiology for the development of exposure related psoriasis [was] the same for both disorders.  [He] also [found] the December 2010 VA opinion to be of little to no value given its serious contradictions and misrepresentation of simple facts.  

The Veteran underwent additional VA examination in May 2012.  The examiner noted diagnoses of onychomycosis and psoriasis.  The Veteran reported having developed a rash over his arms and face while in Vietnam and was seen shortly after discharge.  He stated that he has tried different creams but nothing really helps.  
He further stated that he did not mean to apply for the fungus infection over his feet as being service connected, but somehow it got confused with the rash on his arms and face as the one he was claiming.

Following examination and review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner noted that the Veteran had multiple skin and nail disorders and provided the following rationale:

After thorough review of his claims file and VA records, [he] was unable to find a connection for his current diagnosis of [s]ebpsoriasis/plaque psoriasis to his Vietnam or [m]ilitary service.  Veteran insist[ed] that he was seen while in service for the current condition but [he was] unable to verify this in his records.  It [was] my further opinion that his current condition [was] not related to herbicide exposure.  Mayo clinic state[d] "The cause of psoriasis [was not] fully known, but [it was] thought to be related to the immune system and its interaction with the environment in people who [had] genetic susceptibility.  Psoriasis typically start[ed] or worsen[ed] because of a trigger that you [might] be able to identify and avoid. ...

In August 2014, the appellant's attorney argued that the most comprehensive medical evidence of record was the private medical report which was fully supported by the service record and medical research on the topic.  The attorney further argued that the May 2012 VA examination failed to consider the private report.  

On review, the evidence shows that the Veteran was seen for skin-related complaints during service and reported continued symptoms following discharge.  VA records show a diagnosed skin disorder and document a 35 year history of rash.  

The Veteran was competent to report his skin problems and the Board finds no reason to doubt the credibility of his statements.  See Layno v. Brown, 6 Vet. App. 464 (1994).

Additionally, the Veteran is presumed to have been exposed to herbicides during service, and the December 2010 report relates the diagnosed sebopsoriasis to such exposure.  This examination report was based on a review of the claims folder and is supported by adequate rationale, to include reference to medical literature.  Thus, the Board finds it probative.  

The Board acknowledges that the VA medical opinions of record are against the claim.  Even assuming that these reports are entitled to a similar probative value as the private report, the evidence is at least in equipoise.  

Thus, resolving reasonable doubt in the Veteran's favor, service connection for the claimed skin disorder is warranted.  38 C.F.R. § 3.102.  


Increased rating for PTSD

In January 2011, the RO granted service connection for PTSD and assigned a 30 percent rating effective December 27, 2010.  In February 2013, the RO granted an earlier effective date for PTSD to November 30, 2005.  The Veteran perfected an appeal as to the evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

The symptoms listed in Diagnostic Code 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A September 2004 VA consult request indicated that the Veteran had a history of typical symptoms of PTSD since his return from Vietnam and had been drinking on a regular basis up to one year earlier.  Subsequent mental health history, also dated in September 2004 showed that the Veteran reported being irritable and frustrated and starting to drink again.  He reported having PTSD symptoms and drinking to cope.  Diagnosis was that of chronic PTSD and alcohol abuse in partial remission, rule out probable dependence.  Global Assessment of Functioning (GAF) scale score was 50.  

An October 2005 psychosocial assessment notes that he had a good relationship with his Mother and a good marriage, but that he had no contact with his daughter in the past 30 years.  

The VA records dated from approximately February 2006 to August 2011 showed continued mental health treatment.  The Veteran was frequently described as being disheveled with poor grooming and hygiene.  He reported being angry and easily irritated.  Insight and judgment were fair.  The Veteran reported a good relationship with his wife and that he has a friend who visits.  

The Veteran underwent a VA PTSD examination in December 2010.  The Veteran's wife reported that he had always been irritable.  He was last employed in 2003.  He was almost always in business for himself because he could not last anywhere else.  On jobs involving co-workers, the Veteran would get into conflicts and fights.  

On mental status examination, his grooming and hygiene were fair.  He was irritable and at times angry.  Behavior was appropriate and there were no delusions or hallucinations.  Mood was angry and affect was mood congruent.  He denied homicidal ideation, but his wife reported some suicidal ideation.  Concentration was poor.  Social judgment and insight were considered poor to fair.  Diagnosis was that of PTSD, chronic, moderate.  GAF was reported as 58.  The examiner stated that the Veteran's PTSD resulted in reduced reliability and productivity.  

On VA examination in June 2012, the Veteran's spouse reported that he was angry and irritable during the day, but was not violent and had no suicidal or homicidal thoughts.  The Veteran reported flashbacks and frequent intrusive thoughts.  Memory and cognition appeared intact.  The examiner noted that during the interview, the Veteran was pleasantly joking and teasing.  Symptoms were recorded as anxiety and chronic sleep impairment.  

Diagnosis remained PTSD.  The GAF score was reported as 55.  The examiner stated that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The examiner further stated that his symptoms did not appear to have worsened appreciably since the last examination in December 2010.  Online medical records suggested that the focus of his distress was primarily his debilitated physical condition and chronic pain.  He had not worked since his stroke in 2003 but it was his physical condition, not his PTSD, that prohibited employment.  

Statements from the Veteran's step-son, wife, and siblings indicate that the Veteran had significant problems since returning from Vietnam.  They described excessive drinking, difficulty holding a job, and extreme social isolation.  

In August 2014, the Board received a private report from Dr. M.C.  He indicated that he had reviewed the medical record, service record, and ancillary information regarding the Veteran.  He also interviewed the Veteran's surviving spouse.  He noted that the medical record and the interview indicated that the Veteran suffered severe PTSD for decades before his stroke and attempted to use humor and alcohol to mask the severity of his symptoms.  

Dr. M.C. discussed the relevant medical records and lay statements in detail.  Regarding his interview with the appellant, he noted that she was somewhat reticent to discuss the actual severity of the Veteran's symptoms, but when pressed, indicated a life that was horrific for her and her child.  The Veteran drank every day, had dissociative episodes, and experienced profound and severe social isolation, hopelessness, despair, hypervigilance, and high level of startle response associated with his day-to-day life.  

His occupational functioning was a complete failure and he had no capacity to work in jobs other than when he was his own boss.  The Veteran had some periods of sobriety but these were greatly inflated because he was embarrassed to discuss the severity of his problems with treating providers.  The physician noted that the appellant "portrayed her husband in a manner that can only be described as the picture of severe, intractable, progressive, and pervasive mental illness."

In summary, Dr. M.C. stated that the Veteran was completely disabled due to his PTSD and that this did not just occur from 2003 onward when he had a stroke.  He noted that he was not able to function in any meaningful capacity upon returning from Vietnam.  He went to work but was not functioning in the occupational setting and was intoxicated, dangerous, volatile and violent.  He was socially isolated, withdrawn and scraped out a living almost by chance.  

Dr. M.C. felt that the December 2010 and June 2012 VA examinations were inaccurate in describing only moderate impairment.  As concerns the assigned GAF scores, he noted that this score was no longer considered a reliable, meaningful, or appropriate scale regarding functional impairments for psychiatrically ill patients and that it was an antiquated measurement used by VA.  

The physician noted that the chronology of this case was simple and supported by medical literature.  That is, the Veteran did not have mental illness prior to Vietnam, he faced trauma during the course of his service, and upon returning home developed all the classic signs and symptoms of PTSD.  Without treatment, he began using alcohol that led to a steady deterioration in his mental and physical capacities.  The examiner further stated that the Veteran's alcohol consumption "was directly connected and a result of developing PTSD".  

In August 2014, the attorney argued that the evidence of record supported a total rating (100 percent schedular or 70 percent and individual unemployability) from November 30, 2005 to the date of the Veteran's death. 

The VA treatment records showed varying levels of impairment.  That is, they indicated that the Veteran was irritable and angry and was frequently disheveled and poorly groomed.  At other times, the Veteran reported a good relationship with his spouse and was noted to be joking and without anxiety or depression.  

The Board observes, however, that the Veteran's description of his overall level of functioning was inconsistent with the lay evidence which indicated severe symptomatology.  The evidence also suggests that the Veteran minimized his symptoms, to include his drinking, with the examiners.  

The December 2010 VA examination indicated occupation and social impairment consistent with a 50 percent rating (i.e., reduced reliability and productivity); and the June 2012 examination described occupational and social impairment consistent with a 30 percent rating (i.e., occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks). 

As set forth in the August 2014 report, the VA examinations "bear an internal inconsistency in their description of [the Veteran's] severity of symptoms, functional impairments, and their final outcome measure of his disability." 

On review, the Board finds the August 2014 report highly probative.  It was based on a review of extensive records and interview with the surviving spouse.  The examiner discussed the medical evidence in detail and provided sufficient rationale for why a finding of moderate impairment was not appropriate.  The examiner's conclusions were further supported by reference to medical literature.  

The August 2014 report indicates that the Veteran's alcohol abuse was secondary to his PTSD and that he was completely disabled as a result.  In this regard, the Board observes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2013). 

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  

The exception, as explained in Allen, is when a disability like alcohol abuse is secondary to an already service-connected disability.  As noted, the Veteran's drinking was a coping mechanism and is shown to be associated with his PTSD.   

The Board further observes that the Veteran was able to work until October 2003 when he had a stroke.  A longitudinal review of the record indicates that this was largely self-employment and due to his PTSD symptoms and associated drinking, he was barely able to function in any employment setting.  

In reviewing the record, the Board notes that the Veteran clearly had deficiencies in most areas throughout the appeal period up until the time of his death and exhibited a lot of symptoms set forth in the rating criteria for a 70 percent rating.  For example, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

However, with consideration of the August 2014 report, which indicates total disability, and resolving reasonable doubt in the Veteran's favor, the Board finds that the PTSD disability picture more nearly approximates total occupational and social impairment.  

Thus, the criteria for the assignment of an initial 100 percent rating are met.  See 38 C.F.R. §§ 4.3, 4.7.  Staged ratings are not warranted during the appeal period.  See Fenderson.  


ORDER

Service connection for a skin disorder, to include as secondary to Agent Orange exposure, is granted.  

An initial 100 percent rating for the service-connected PTSD is granted, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


